Exhibit 10.2
Execution Copy
SECURITY AND COLLATERAL AGENCY AGREEMENT
This Security Agreement dated as of May 28, 2010 (“Security Agreement”), is made
by and among diaDexus, Inc., a Delaware corporation (“Grantor”), the secured
parties listed on the signature pages hereto (each, a “Secured Party” and,
collectively, the “Secured Parties”) and VaxGen, Inc., a Delaware corporation,
in its capacity as Collateral Agent (as defined below) on behalf of the Secured
Parties.
Recitals
A. Pursuant to that certain Loan Agreement of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
VaxGen, Inc. agreed to make advances to Grantor as evidenced by that certain
Secured Promissory Note dated May 28, 2010 executed by Grantor in favor of
VaxGen, Inc. (the “Violet Note”), and the other Secured Parties have purchased
secured promissory notes (each, a “Secured Promissory Note”) from Grantor
pursuant to that certain Note Purchase Agreement, dated as of May 28, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”). The Violet Note and the Secured Promissory Notes are
referred to collectively herein as the “Notes.” Such advances under the Loan
Agreement and the Violet Note, and the loans evidenced by the Secured Promissory
Notes, collectively, are referred to herein as the “Loans.”
B. The Secured Parties are willing to make the Loans to Grantor evidenced by the
Notes, but only upon the condition, among others, that Grantor shall have
executed and delivered to the Secured Parties this Security Agreement.
Agreement
Now, Therefore, in order to induce the Secured Parties to make the Loans and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Grantor hereby
represents, warrants, covenants and agrees as follows:
1. Defined Terms. When used in this Security Agreement the following terms shall
have the following meanings (such meanings being equally applicable to both the
singular and plural forms of the terms defined):
“Bankruptcy Code” means Title XI of the United States Code.
“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.
“Contracts” means all contracts (including any customer, vendor, supplier,
service or maintenance contract), leases, licenses, undertakings, purchase
orders, permits, franchise

 

 



--------------------------------------------------------------------------------



 



agreements or other agreements (other than any right evidenced by Chattel Paper,
Documents or Instruments), whether in written or electronic form, in or under
which Grantor now holds or hereafter acquires any right, title or interest,
including, without limitation, with respect to an Account, any agreement
relating to the terms of payment or the terms of performance thereof.
“Copyright License” means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in or to any Copyright or Copyright registration (whether Grantor is the
licensee or the licensor thereunder) including, without limitation, licenses
pursuant to which Grantor has obtained the exclusive right to use a copyright
owned by a third party.
“Copyrights” means all of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of Grantor) by Grantor or in which
Grantor now holds or hereafter acquires or receives any right or interest, in
whole or in part: (a) all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof or any other
country; (b) registrations, applications, recordings and proceedings in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or any other country; (c) any continuations, renewals
or extensions thereof; (d) any registrations to be issued in any pending
applications, and shall include any right or interest in and to work protectable
by any of the foregoing which are presently or in the future owned, created or
authorized (as a work for hire for the benefit of Grantor) or acquired by
Grantor, in whole or in part; (e) prior versions of works covered by copyright
and all works based upon, derived from or incorporating such works; (f) income,
royalties, damages, claims and payments now and hereafter due and/or payable
with respect to copyrights, including, without limitation, damages, claims and
recoveries for past, present or future infringement; (g) rights to sue for past,
present and future infringements of any copyright; and (h) any other rights
corresponding to any of the foregoing rights throughout the world.
“Event of Default” means (i) any failure by Grantor forthwith to pay or perform
any of the Secured Obligations when due, (ii) any report, information or notice
made to, obtained or received by Secured Party at any time after the date hereof
shall indicate that Secured Party’s security interest in the Collateral is not
prior to all other security interests or other interests in the Collateral
reflected in such report, information or notice, (iii) any breach by Grantor of
any warranty, representation, or covenant set forth herein or any other Loan
Document, and (iv) any “Event of Default” as defined in the Note Purchase
Agreement, the Loan Agreement or the Notes.
“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Grantor or in which Grantor now holds or hereafter acquires or receives any
right or interest, and shall include, in any event, any Copyright, Trademark,
Patent, License, trade secret, customer list, marketing plan, internet domain
name (including any right related to the registration thereof), proprietary or
confidential information, mask work, source, object or other programming code,
invention (whether or not patented or patentable), technical information,
procedure, design, knowledge, know-how, software, data base, data, skill,
expertise, recipe, experience, process, model, drawing, material or record.

 

2



--------------------------------------------------------------------------------



 



“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by
Grantor or in which Grantor now holds or hereafter acquires or receives any
right or interest, and shall include any renewals or extensions of any of the
foregoing thereof.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
“Loan Documents” means the Loan Agreement, the Note Purchase Agreement, the
Notes, this Security Agreement and any control agreement, Intellectual Property
security agreements or other documents executed by Grantor in connection
herewith.
“Majority Lenders” means any Secured Party or group of Secured Parties holding
greater than fifty percent (50%) of the outstanding and unpaid principal under
all Loans of all Secured Parties.
“Patent License” means any agreement, whether in written or electronic form, in
which Grantor now holds or hereafter acquires any interest, granting any right
with respect to any invention on which a Patent is in existence (whether Grantor
is the licensee or the licensor thereunder).
“Patents” means all of the following in which Grantor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof and all applications for
letters patent of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (b) all reissues, divisions,
continuations, renewals, continuations-in-part or extensions thereof; (c) all
petty patents, divisionals and patents of addition; (d) all patents to issue in
any such applications; (e) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect to patents, including, without
limitation, damages, claims and recoveries for past, present or future
infringement; and (f) rights to sue for past, present and future infringements
of any patent.
“Permitted Lien” has the meaning assigned to such term in Section 4(g) of the
Loan Agreement.
“Pro Rata” means, as to any Secured Party at any time, the percentage equivalent
at such time of such Secured Party’s aggregate unpaid principal amount of Loans,
divided by the combined aggregate unpaid principal amount of all Loans of all
Secured Parties.
“Secured Obligations” means (a) the obligation of Grantor to repay each Secured
Party all of the unpaid principal amount of, and accrued interest on (including
any interest that accrues after the commencement of bankruptcy), such Secured
Party’s Loans, (b) the obligation of Grantor to pay any fees, costs or expenses
of the Secured Parties or the Collateral Agent under the Loan Documents, and
(c) all other indebtedness, liabilities and obligations of Grantor under

 

3



--------------------------------------------------------------------------------



 



the Loan Documents to each Secured Party, whether now existing or hereafter
incurred, and whether created under, arising out of or in connection with any
written agreement or otherwise.
“Security Agreement” means this Security Agreement and all Schedules hereto, as
the same may from time to time be amended, modified, supplemented or restated.
“Trademark License” means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in and to any Trademark or Trademark registration (whether Grantor is the
licensee or the licensor thereunder).
“Trademarks” means any of the following in which Grantor now holds or hereafter
acquires any interest: (a) any trademarks, tradenames, corporate names, company
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature, now existing
or hereafter adopted or acquired, all registrations and recordings thereof and
any applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country (collectively, the “Marks”); (b) any
reissues, extensions or renewals thereof; (c) the goodwill of the business
symbolized by or associated with the Marks; (d) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (e) rights to sue for past, present and
future infringements of the Marks.
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of California (and each reference in this Security Agreement
to an Article thereof (denoted as a Division of the UCC as adopted and in effect
in the State of California) shall refer to that Article (or Division, as
applicable) as from time to time in effect; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of California, the term “UCC” shall mean the
Uniform Commercial Code (including the Articles thereof) as in effect at such
time in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.
In addition, the following terms shall be defined terms having the meaning set
forth for such terms in the UCC: “Account”, “Account Debtor”, “Chattel Paper”,
“Commercial Tort Claims”, “Commodity Account”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangible”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Money”, “Payment
Intangibles”, “Proceeds”, “Promissory Notes”, “Securities Account”, and
“Supporting Obligations”. Each of the foregoing defined terms shall include all
of such items now owned, or hereafter acquired, by Grantor.

 

4



--------------------------------------------------------------------------------



 



2. Grant of Security Interest. As collateral security for the full, prompt,
complete and final payment and performance when due (whether at stated maturity,
by acceleration or otherwise) of all the Secured Obligations and in order to
induce the Secured Parties to cause the Loans to be made, Grantor hereby
assigns, conveys, mortgages, pledges, hypothecates and transfers to the
Collateral Agent, on behalf of the Secured Parties, and hereby grants to the
Secured Parties, a security interest in all of Grantor’s right, title and
interest in, to and under the following, whether now owned or hereafter
acquired, (all of which being collectively referred to herein as the
“Collateral”):
(a) All Accounts of Grantor;
(b) All Chattel Paper of Grantor;
(c) The Commercial Tort Claims of Grantor more particularly described on
Schedule E attached hereo;
(d) All Commodity Accounts of Grantor;
(e) All Contracts of Grantor;
(f) All Deposit Accounts of Grantor;
(g) All Documents of Grantor;
(h) All General Intangibles of Grantor, including, without limitation,
Intellectual Property;
(i) All Goods of Grantor, including, without limitation, Equipment, Inventory
and Fixtures;
(j) All Instruments of Grantor, including, without limitation, Promissory Notes;
(k) All Investment Property of Grantor;
(l) All Letter-of Credit Rights of Grantor;
(m) All Money of Grantor;
(n) All Securities Accounts of Grantor;
(o) All Supporting Obligations of Grantor;
(p) All property of Grantor held by any Secured Party, or any other party for
whom any Secured Party is acting as agent, including, without limitation, all
property of every-description now or hereafter in the possession or custody of
or in transit to any Secured Party or

 

5



--------------------------------------------------------------------------------



 



such other party for any purpose, including, without limitation, safekeeping,
collection or pledge, for the account of Grantor, or as to which Grantor may
have any right or power;
(q) All other goods and personal property of Grantor, wherever located, whether
tangible or intangible, and whether now owned or hereafter acquired, existing,
leased or consigned by or to Grantor; and
(r) To the extent not otherwise included, all Proceeds of each of the foregoing
and all accessions to, substitutions and replacements for and rents, profits and
products of each of the foregoing.
Notwithstanding the foregoing provisions of this Section 2, the grant,
assignment and transfer of a security interest as provided herein shall not
extend to, and the term “Collateral” shall not include: (a) “intent-to-use”
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise or (b) any Account, Chattel
Paper, General Intangible or Promissory Note in which Grantor has any right,
title or interest if and to the extent such Account, Chattel Paper, General
Intangible or Promissory Note includes a provision containing a restriction on
assignment such that the creation of a security interest in the right, title or
interest of Grantor therein would be prohibited and would, in and of itself,
cause or result in a default thereunder enabling another person party to such
Account, Chattel Paper, General Intangible or Promissory Note to enforce any
remedy with respect thereto; provided that the foregoing exclusion shall not
apply if (i) such prohibition has been waived or such other person has otherwise
consented to the creation hereunder of a security interest in such Account,
Chattel Paper, General Intangible or Promissory Note or (ii) such prohibition
would be rendered ineffective pursuant to Sections 9-406(d), 9-407(a) or
9-408(a) of the UCC, as applicable and as then in effect in any relevant
jurisdiction, or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided further that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and Grantor shall be deemed to have granted on the date hereof a
security interest in, all its rights, title and interests in and to such
Account, Chattel Paper, General Intangible or Promissory Note as if such
provision had never been in effect; and provided further that the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect Secured Party’s unconditional continuing security interest in and to all
rights, title and interests of Grantor in or to any payment obligations or other
rights to receive monies due or to become due under any such Account, Chattel
Paper, General Intangible or Promissory Note and in any such monies and other
proceeds of such Account, Chattel Paper, General Intangible or Promissory Note.
If Grantor shall at any time acquire a Commercial Tort Claim, Grantor shall
immediately notify Secured Party in a writing signed by Grantor of the brief
details thereof and grant to Secured Party in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Security
Agreement, with such writing to be in form and substance satisfactory to Secured
Party.

 

6



--------------------------------------------------------------------------------



 



3. Rights Of Secured Party; Collection Of Accounts.
(a) Notwithstanding anything contained in this Security Agreement to the
contrary, Grantor expressly agrees that it shall remain liable under each of its
Contracts, Chattel Paper, Documents, Instruments and Licenses to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder and that it shall perform all of its duties and obligations
thereunder, all in accordance with and pursuant to the terms and provisions of
each such Contract, Chattel Paper, Document, Instrument or License. The Secured
Parties and the Collateral Agent shall not have any obligation or liability
under any such Contract, Chattel Paper, Document, Instrument or License by
reason of or arising out of this Security Agreement or the granting to the
Secured Parties or the Collateral Agent of a lien therein or the receipt by any
Secured Party of any payment relating to any such Contract, Chattel Paper,
Document, Instrument or License pursuant hereto, nor shall any Secured Party or
the Collateral Agent be required or obligated in any manner to perform or
fulfill any of the obligations of Grantor under or pursuant to any such
Contract, Chattel Paper, Document, Instrument or License, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contract, Chattel Paper, Document, Instrument or License, or to present or
file any claim, or to take any action to collect or enforce any performance or
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.
(b) The Secured Parties authorize Grantor to collect its Accounts, provided that
such collection is performed in a prudent and businesslike manner, and the
Collateral Agent may, upon the occurrence and during the continuation of any
Event of Default and without notice, limit or terminate said authority at any
time. At the request of the Collateral Agent, Grantor shall deliver all original
and other documents evidencing and relating to the performance of labor or
service which created such Accounts, including, without limitation, all original
orders, invoices and shipping receipts.
(c) The Collateral Agent may at any time, upon the occurrence and during the
continuance of any Event of Default, without notifying Grantor of its intention
to do so, notify Account Debtors of Grantor, parties to the Contracts of
Grantor, and obligors in respect of Instruments of Grantor and obligors in
respect of Chattel Paper of Grantor that the Accounts and the right, title and
interest of Grantor in and under such Contracts, Instruments and Chattel Paper
have been assigned to the Secured Parties and that payments shall be made
directly to the Collateral Agent for distribution to the Secured Parties. Upon
the occurrence and during the continuance of any Event of Default, upon the
request of the Collateral Agent, Grantor shall so notify such Account Debtors,
parties to such Contracts, obligors in respect of such Instruments and obligors
in respect of such Chattel Paper. The Collateral Agent may, in its name or in
the name of others, communicate with such Account Debtors, parties to such
Contracts, obligors in respect of such Instruments and obligors in respect of
such Chattel Paper to verify with such parties, to the Collateral Agent’s
satisfaction, the existence, amount and terms of any such Accounts, Contracts,
Instruments or Chattel Paper.
4. Representations And Warranties. Grantor hereby represents and warrants to the
Secured Parties that:

 

7



--------------------------------------------------------------------------------



 



(a) Except for the security interest granted to the Secured Parties and the
Collateral Agent under this Security Agreement and Permitted Liens, Grantor is
the sole legal and equitable owner of each item of the Collateral in which it
purports to grant a security interest hereunder, having good and marketable
title thereto, free and clear of any and all Liens.
(b) No effective security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral exists, except such as may have been filed by Grantor in favor of the
Secured Parties and the Collateral Agent pursuant to this Security Agreement and
except for Permitted Liens.
(c) This Security Agreement creates a legal and valid security interest on and
in all of the Collateral in which Grantor now has rights and will create a legal
and valid security interest in the Collateral in which Grantor later acquires
rights.
(d) Grantor’s taxpayer identification number is set forth in the signature page
hereof. If Grantor is a corporation, limited liability company, limited
partnership, corporate trust or other registered organization, the State (or if
not a state, the other jurisdiction) under whose law such registered
organization was organized is set forth on the signature page hereof. Grantor’s
chief executive office, principal place of business, and the place where Grantor
maintains its records concerning the Collateral are presently located at the
address set forth on the signature page hereof. The Collateral consisting of
Goods, other than motor vehicles and other mobile goods, is presently located at
such address and at such additional addresses set forth on Schedule A attached
hereto.
(e) All Collateral of Grantor existing as of the date hereof consisting of
Chattel Paper, Instruments or Investment Property comprising certificated
securities is set forth on Schedule B attached hereto. All action necessary or
desirable to protect and perfect such security interest in each item set forth
on Schedule B, including the delivery of all originals thereof, duly endorsed to
the Collateral Agent or the Secured Parties, has been duly taken. The security
interest of the Collateral Agent and the Secured Parties in the Collateral
listed on Schedule B is prior in right and interest to all other Liens (other
than Permitted Liens) and is enforceable as such against creditors of and
purchasers from Grantor.
(f) The name and address of each depository institution at which Grantor
maintains any Deposit Account and the account number and account name of each
such Deposit Account is listed on Schedule C attached hereto. The name and
address of each securities intermediary or commodity intermediary at which
Grantor maintains any Securities Account or Commodity Account and the account
number and account name is listed on Schedule C attached hereto. Grantor agrees
to amend Schedule C from time to time within five (5) business days after
opening any additional Deposit Account, Securities Account or Commodity Account,
or closing or changing the account name or number on any existing Deposit
Account, Securities Account, or Commodity Account.
(g) None of the Investment Property of Grantor has been transferred in violation
of the securities registration, securities disclosure or similar laws of any
jurisdiction to which such transfer may be subject.

 

8



--------------------------------------------------------------------------------



 



(h) All Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses now owned, held or in which Grantor otherwise has any
interest are listed on Schedule D attached hereto. Grantor shall amend
Schedule D from time to time in accordance with Section 5.9 below to reflect any
additions to or deletions from this list. Except as set forth on Schedule D,
none of the Patents, Trademarks or Copyrights has been licensed to any third
party.
5. Covenants. Grantor covenants and agrees with the Secured Parties that from
and after the date of this Security Agreement and until the Secured Obligations
have been performed and paid in full and any commitment of Secured Party to make
Loans to Grantor has expired or terminated:
5.1 Disposition of Collateral. Except for Permitted Liens, Grantor shall not in
any manner sell, convey, lease, license, transfer or dispose of any equitable,
beneficial or legal interest in any of the Collateral except for equipment
disposed of in the ordinary course of business for at least the estimated fair
market value of such equipment as determined in good faith by the Company’s
board of directors.
5.2 Change of Jurisdiction of Organization, Relocation of Business or
Collateral. Grantor shall not change its jurisdiction of organization, relocate
its chief executive office, principal place of business or its records, or allow
the relocation of any Collateral (except as allowed pursuant to Section 5.1
immediately above) from such address(es) provided to the Secured Parties
pursuant to Section 4(d) above.
5.3 Limitation on Liens on Collateral. Grantor shall not permit to exist against
any of the Collateral any Lien, except for Permitted Liens.
5.4 Limitations on Modifications of Accounts, Etc. Upon the occurrence and
during the continuance of any Event of Default, Grantor shall not, without the
Collateral Agent’s prior written consent, grant any extension of the time of
payment of any of the Accounts, Chattel Paper, Instruments or amounts due under
any Contract or Document, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any person liable for the
payment thereof, or allow any credit or discount whatsoever thereon other than
trade discounts and rebates granted in the ordinary course of Grantor’s
business.
5.5 Insurance. Grantor shall maintain insurance policies insuring the Collateral
against loss or damage from such risks and in such amounts and forms and with
such companies as are customarily maintained by businesses similar to Grantor.
5.6 Taxes, Assessments, Etc. Grantor shall pay promptly when due all property
and other taxes, assessments and government charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Goods, except to the extent the validity thereof is being contested in good
faith and adequate reserves are being maintained in connection therewith.

 

9



--------------------------------------------------------------------------------



 



5.7 Maintenance of Records. Grantor shall keep and maintain at its own cost and
expense satisfactory and complete records of the Collateral. Grantor shall not
create any Chattel Paper without placing a legend on the Chattel Paper
acceptable to the Collateral Agent indicating that the Secured Parties has a
security interest in the Chattel Paper.
5.8 Registration of Intellectual Property Rights. Grantor shall promptly
register or cause to be registered (to the extent not already registered) the
most recent version of any Copyright, Copyright License, Patent, Patent License,
Trademark or Trademark License, which, individually or in the aggregate, is
material to the conduct of Grantor’s business, with the United States Copyright
Office or Patent and Trademark Office, as applicable, including, without
limitation, in all such cases the filing of applications for renewal, affidavits
of use, affidavits of noncontestability and opposition and interference and
cancellation proceedings. Grantor shall register or cause to be registered with
the United States Copyright Office or Patent and Trademark Office, as
applicable, those additional rights and interests developed or acquired by
Grantor after the date of this Security Agreement, including, without
limitation, any additions to the rights and interests of Grantor listed on
Schedule D hereto, which individually or in the aggregate, are material to the
conduct of Grantor’s business.
5.9 Notification Regarding Changes in Intellectual Property.
(a) Grantor shall:
(i) promptly advise the Collateral Agent of any subsequent ownership right or
interest of the Grantor in or to any Copyright, Patent, Trademark or License not
specified on Schedule D hereto and shall amend or permit the Collateral Agent to
amend such Schedule, as necessary, to reflect any addition or deletion to such
ownership rights;
(ii) promptly give Collateral written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any; and
(iii) (i) give Collateral Agent not less than 30 days prior written notice of
the filing of any applications or registrations with the United States Copyright
Office, including the title of such intellectual property rights to be
registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed, and (ii) prior to the
filing of any such applications or registrations, shall execute such documents
as Collateral Agent may reasonably request for Collateral Agent to maintain its
perfection and priority in such intellectual property rights to be registered by
Grantor, and upon the request of Collateral Agent, shall file such documents
simultaneously with the filing of any such applications or registrations. Upon
filing any such applications or registrations with the United States Copyright
Office, Grantor shall promptly provide Collateral Agent with (x) a copy of such
applications or registrations, without the exhibits, if any, thereto,
(y) evidence of the filing of any documents requested by Collateral Agent to be
filed for Collateral Agent to maintain the perfection and priority of its
security interest in such intellectual property rights, and (z) the date of such
filing.

 

10



--------------------------------------------------------------------------------



 



(b) Collateral Agent may audit Grantor’s Intellectual Property to confirm
compliance with Section 5.8 and this Section 5.9, provided such audit may not
occur more often than twice per year, unless an Event of Default has occurred
and is continuing. Collateral Agent shall have the right, but not the
obligation, to take, at Grantor’s sole expense, any actions that Grantor is
required under this Section 5.9 to take but which Grantor fails to take, after
[five (5)] days’ notice to Grantor (provided that no such notice shall be
required if an Event of Default has occurred and is continuing). Grantor shall
reimburse and indemnify Collateral Agent for all reasonable costs and reasonable
expenses incurred in the reasonable exercise of its rights under Section 5.8 or
this Section 5.9.
5.10 Defense of Intellectual Property. Grantor shall (i) protect, defend and
maintain the validity and enforceability of its Copyrights, Patents and
Trademarks, (ii) use its commercially reasonable efforts to detect infringements
of its Copyrights, Patents and Trademarks and promptly advise the Collateral
Agent in writing of material infringements detected and (iii) not allow any of
its Copyrights, Patents or Trademarks to be abandoned, forfeited or dedicated to
the public without the prior written consent of the Collateral Agent.
5.11 Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of the Collateral Agent, and at the sole expense
of Grantor, Grantor shall promptly and duly execute and deliver any and all such
further instruments and documents and take such further action as the Collateral
Agent may reasonably deem necessary or desirable to obtain the full benefits of
this Security Agreement, including, without limitation, (a) using its
commercially reasonable efforts to secure all consents and approvals necessary
or appropriate for the grant of a security interest to the Secured Parties or
the Collateral Agent in any item of Collateral held by Grantor or in which
Grantor has any right or interest, (b) executing, delivering and causing to be
filed any financing or continuation statements (including “in lieu” continuation
statements) under the UCC with respect to the security interests granted hereby,
(c) executing and delivering to Grantor an Intellectual Property security
agreement for filing or recording with the United States Patent and Trademark
Office or the United States Copyright Office and filing or cooperating with the
Collateral Agent in filing any forms or other documents (including any such
Intellectual Property security agreement) required to be recorded with the
United States Patent and Trademark Office, United States Copyright Office, or
any actions, filings, recordings or registrations in any foreign jurisdiction or
under any international treaty, required to secure or protect the Secured
Parties’ and the Collateral Agent’s interest in the Collateral, (d) transferring
the Collateral to the Collateral Agent’s possession (if a security interest in
such Collateral can be perfected only by possession), (e) executing and
delivering and causing the applicable depository institution, securities
intermediary, commodity intermediary or issuer or nominated party under a letter
of credit to execute and deliver a collateral control agreement with respect to
each Deposit Account, Securities Account or Commodity Account or
Letter-of-Credit Right in or to which Grantor now or hereafter has any right or
interest in order to perfect the security interest created hereunder in favor of
the Secured Parties and the Collateral Agent (including giving the Collateral
Agent or the Secured Parties “control” over such Collateral within the meaning
of the applicable provisions of Article 8 and Article 9 of the UCC), (f) at the
Collateral Agent’s reasonable request, executing and delivering or causing to be
delivered written notice to insurers of the Secured Parties’ and the Collateral

 

11



--------------------------------------------------------------------------------



 



Agent’s security interest in, or claim in or under, any policy of insurance
(including unearned premiums) and (g) at the Collateral Agent’s reasonable
request, using its commercially reasonable efforts to obtain acknowledgments
from bailees having possession of any Collateral and waivers of liens from
landlords and mortgagees of any location where any of the Collateral may from
time to time be stored or located. The Collateral Agent may at any time and from
time to time file financing statements, continuation statements and amendments
thereto that describe the Collateral as all assets of Grantor or words of
similar effect. Any such financing statements, continuation statements or
amendments may be signed by the Collateral Agent on behalf of Grantor and may be
filed at any time in any jurisdiction. Grantor also hereby authorizes the
Collateral Agent to file any such financing or continuation statement without
the signature of Grantor. If any amount payable under or in connection with any
of the Collateral is or shall become evidenced by any Instrument, such
Instrument, other than checks and notes received in the ordinary course of
business and any Instrument in the outstanding or stated amount of less than
$10,000, shall be duly endorsed in a manner reasonably satisfactory to the
Collateral Agent and delivered to the Collateral Agent promptly and in any event
within five (5) business days of Grantor’s receipt thereof.
6. Collateral Agent’s Appointment as Attorney-in-Fact; Performance by Collateral
Agent.
(a) Subject to Section 6(b) below, Grantor hereby irrevocably constitutes and
appoints Collateral Agent, and any officer or agent of Collateral Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full,
irrevocable power and authority in the place and stead of Grantor and in the
name of Grantor or in its own name, from time to time at Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Security
Agreement, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Security Agreement and, without limiting the
generality of the foregoing, hereby gives Collateral Agent the power and right,
on behalf of Grantor, without notice to or assent by Grantor to do the
following:
(i) to ask, demand, collect, receive and give acquittances and receipts for any
and all monies due or to become due under any Collateral and, in the name of
Grantor, in its own name or otherwise to take possession of, endorse and collect
any checks, drafts, notes, acceptances or other Instruments for the payment of
monies due under any Collateral and to file any claim or take or commence any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Collateral Agent for the purpose of collecting any and all such
monies due under any Collateral whenever payable;
(ii) to pay or discharge any Liens, including, without limitation, any tax lien,
levied or placed on or threatened against the Collateral, to effect any repairs
or any insurance called for by the terms of this Security Agreement and to pay
all or any part of the premiums therefor and the costs thereof, which actions
shall be for the benefit of Secured Parties and not Grantor;

 

12



--------------------------------------------------------------------------------



 



(iii) to (1) direct any person liable for any payment under or in respect of any
of the Collateral to make payment of any and all monies due or to become due
thereunder directly to Collateral Agent or as Collateral Agent shall direct,
(2) receive payment of any and all monies, claims and other amounts due or to
become due at any time arising out of or in respect of any Collateral, (3) sign
and endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with Accounts and other Instruments and Documents
constituting or relating to the Collateral, (4) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral, (5) defend any suit, action or
proceeding brought against Grantor with respect to any Collateral, (6) settle,
compromise or adjust any suit, action or proceeding described above, and in
connection therewith, give such discharges or releases as Collateral Agent may
deem appropriate, (7) license, or, to the extent permitted by an applicable
License, sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any Copyright, Patent or Trademark throughout
the world for such term or terms, on such conditions and in such manner as
Collateral Agent shall in its discretion determine and (8) sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Collateral Agent were the absolute
owner thereof for all purposes; and
(iv) to do, at Collateral Agent’s option and Grantor’s expense, at any time, or
from time to time, all acts and things which Collateral Agent may reasonably
deem necessary to protect, preserve or realize upon the Collateral and
Collateral Agent’s security interest therein in order to effect the intent of
this Security Agreement, all as fully and effectively as Grantor might do.
(b) Collateral Agent agrees that, except upon the occurrence and during the
continuation of an Event of Default, it shall not exercise the power of attorney
or any rights granted to Collateral Agent pursuant to this Section 6. Grantor
hereby ratifies, to the extent permitted by law, all that said attorney shall
lawfully do or cause to be done by virtue hereof. The power of attorney granted
pursuant to this Section 6 is a power coupled with an interest and shall be
irrevocable until the Secured Obligations are completely and indefeasibly paid
and performed in full and no Secured Party has any commitment to make any Loans
to Grantor.
(c) If Grantor fails to perform or comply with any of its agreements contained
herein and Collateral Agent, as provided for by the terms of this Security
Agreement, shall perform or comply, or otherwise cause performance or
compliance, with such agreement, the reasonable expenses, including reasonable
attorneys’ fees and costs, of Collateral Agent incurred in connection with such
performance or compliance, together with interest thereon at a rate of interest
equal to the highest per annum rate of interest charged on the Loans, shall be
payable by Grantor to Collateral Agent within five (5) business days of demand
and shall constitute Secured Obligations secured hereby.

 

13



--------------------------------------------------------------------------------



 



7. Rights And Remedies Upon Default. After any Event of Default shall have
occurred and while such Event of Default is continuing:
(a) The Collateral Agent, on behalf of the Secured Parties, may exercise in
addition to all other rights and remedies granted to it under this Security
Agreement or the Other Loan Documents and under any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC. Without limiting the
generality of the foregoing, Grantor expressly agrees that in any such event the
Collateral Agent, without demand of performance or other demand, advertisement
or notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon Grantor or any other person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the UCC and other applicable law), may (i) reclaim,
take possession, recover, store, maintain, finish, repair, prepare for sale or
lease, shop, advertise for sale or lease and sell or lease (in the manner
provided herein) the Collateral, and in connection with the liquidation of the
Collateral and collection of the accounts receivable pledged as Collateral, use
any Trademark, Copyright, or process used or owned by Grantor and (ii) forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, assign, give an option or options to
purchase or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at any Secured
Party’s offices or elsewhere at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. To the
extent Grantor has the right to do so, Grantor authorizes the Collateral Agent,
on the terms set forth in this Section 7 to enter the premises where the
Collateral is located, to take possession of the Collateral, or any part of it,
and to pay, purchase, contact, or compromise any encumbrance, charge, or lien
which, in the opinion of the Collateral Agent, appears to be prior or superior
to its security interest. The Collateral Agent shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of said Collateral so
sold, free of any right or equity of redemption, which equity of redemption
Grantor hereby releases. Grantor further agrees, at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
Grantor’s premises or elsewhere. The Collateral Agent shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale as provided in Section 7(f), below and only after so paying over such
net proceeds and after the payment by the Collateral Agent of any other amount
required by any provision of law, need the Collateral Agent or any Secured Party
account for the surplus, if any, to Grantor. To the maximum extent permitted by
applicable law, Grantor waives all claims, damages, and demands against the
Collateral Agent and the Secured Parties arising out of the repossession,
retention or sale of the Collateral. Grantor agrees that the Collateral Agent
need not give more than ten (10) days’ notice of the time and place of any
public sale or of the time after which a private sale may take place and that
such notice is reasonable notification of such matters. Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all amounts to which the Collateral Agent and
the Secured Parties are entitled from Grantor, Grantor also being liable for the
attorney costs of any attorneys employed by the Collateral Agent or the Secured
Parties to collect such deficiency.

 

14



--------------------------------------------------------------------------------



 



(b) As to any Collateral constituting certificated securities or uncertificated
securities, if, at any time when the Collateral Agent shall determine to
exercise its right to sell the whole or any part of such Collateral hereunder,
such Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under Securities Act of 1933, as amended
(as so amended the “Act”), the Collateral Agent may, in its discretion (subject
only to applicable requirements of law), sell such Collateral or part thereof by
private sale in such manner and under such circumstances as the Collateral Agent
may deem necessary or advisable, but subject to the other requirements of this
Section 7(b), and shall not be required to effect such registration or cause the
same to be effected. Without limiting the generality of the foregoing, in any
such event the Collateral Agent may, in its discretion, (i) in accordance with
applicable securities laws, proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof could be or shall have been filed under the Act; (ii) approach and
negotiate with a single possible purchaser to effect such sale; and
(iii) restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In addition to a
private sale as provided above in this Section 7(b), if any of such Collateral
shall not be freely distributable to the public without registration under the
Act at the time of any proposed sale hereunder, then the Collateral Agent shall
not be required to effect such registration or cause the same to be effected but
may, in its discretion (subject only to applicable requirements of law), require
that any sale hereunder (including a sale at auction) be conducted subject to
such restrictions as the Collateral Agent may, in its discretion, deem necessary
or appropriate in order that such sale (notwithstanding any failure so to
register) may be effected in compliance with the Bankruptcy Code and other laws
affecting the enforcement of creditors’ rights and the Act and all applicable
state securities laws.
(c) Grantor agrees that in any sale of any of such Collateral, whether at a
foreclosure sale or otherwise, the Collateral Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority, and Grantor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Collateral Agent or the Secured Parties be liable nor accountable to Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
(d) Grantor also agrees to pay all fees, costs and expenses of the Collateral
Agent and the Secured Parties, including, without limitation, attorneys’ fees,
incurred in connection with the enforcement of any of its rights and remedies
hereunder.

 

15



--------------------------------------------------------------------------------



 



(e) Grantor hereby waives presentment, demand, protest or any notice (to the
maximum extent permitted by applicable law) of any kind in connection with this
Security Agreement or any Collateral.
(f) The Proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed by the Collateral Agent in the
following order of priorities:
First, to the Collateral Agent in an amount sufficient to pay in full the costs
of the Collateral Agent in connection with such sale, disposition or other
realization, including all fees, costs, expenses, liabilities and advances
incurred or made by the Collateral Agent in connection therewith, including,
without limitation, attorneys’ fees;
Second, to the Secured Parties Pro Rata in an amount sufficient to pay in full
the costs of the Secured Parties in connection with such sale, disposition or
other realization, including all fees, costs, expenses, liabilities and advances
incurred or made by the Secured Parties in connection therewith, including,
without limitation, attorneys’ fees;
Third, to the Secured Parties in amounts proportional to the Pro Rata share of
the then unpaid Secured Obligations of each Secured Party; and
Finally, upon payment in full of the Secured Obligations, to Grantor or its
representatives, in accordance with the UCC or as a court of competent
jurisdiction may direct.
8. Collateral Agent.
8.1 Appointment. The Secured Parties hereby appoint VaxGen, Inc., as the
“Collateral Agent” for the Secured Parties under this Security Agreement to
serve from the date hereof until the termination of this Security Agreement.
Notwithstanding anything to the contrary in this Security Agreement, the
Collateral Agent may be removed or replaced with the written consent of the
Majority Lenders.
8.2 Powers and Duties of Collateral Agent, Indemnity by Secured Parties.
(a) Each Secured Party hereby irrevocably authorizes the Collateral Agent to
take all actions, to make all decisions and to exercise all powers and remedies
on its behalf under the provisions of this Security Agreement, including without
limitation all such actions, decisions and powers as are reasonably incidental
thereto. The Collateral Agent may execute any of its duties hereunder by or
through agents, designees or employees.
(b) Neither the Collateral Agent nor any of its partners, directors, members,
officers, agents, designees or employees (collectively, “Indemnified Persons”)
shall be liable or responsible to any Secured Party for any action taken or
omitted to be taken by Collateral Agent or any other such Indemnified Persons
hereunder or under any related agreement, instrument or document, nor shall any
Indemnified Person be liable or responsible to the Secured Parties for (i) the
validity, effectiveness, sufficiency, enforceability or enforcement of the
Notes, this Security Agreement or any instrument or document delivered hereunder
or relating hereto or

 

16



--------------------------------------------------------------------------------



 



thereto; (ii) the title of Grantor to any of the Collateral or the freedom of
any of the Collateral from any prior or other liens or security interests;
(iii) the determination, verification or enforcement of Grantor’s compliance
with any of the terms and conditions of this Security Agreement; (iv) the
failure by Grantor to deliver any instrument, agreement, financing statement or
other document required to be delivered pursuant to the terms hereof; or (v) the
receipt, disbursement, waiver, extension or other handling of payments or
proceeds made or received with respect to the Collateral, the servicing of the
Collateral or the enforcement or the collection of any amounts owing with
respect to the Collateral.
(c) Each of the Secured Parties agrees to pay to the Collateral Agent, promptly
on demand, its Pro Rata share of all fees, taxes and expenses incurred in
connection with the operation and enforcement of this Security Agreement, the
Notes or any related agreement or document. Each of the Secured Parties hereby
agrees to hold the Collateral Agent harmless, and to indemnify the Indemnified
Persons from and against any and all loss, damage, taxes, expense or liability
which may be incurred by such Indemnified Persons under this Security Agreement
and the transactions contemplated hereby and any related agreement or other
instrument or document, as the case may be, unless such liability shall be
caused by the willful misconduct or gross negligence of such Indemnified
Persons.
8.3 No Reliance. Each Secured Party represents to the Collateral Agent that it
has made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and credit worthiness of the
Grantor, and made its own decision to enter into this Security Agreement and to
extend credit to the Grantor independently based on such documents and
information as it has deemed appropriate and without reliance upon the
Collateral Agent or any of its partners, directors, members, officers, agents,
designees or employees. Each Secured Party agrees that the Collateral Agent
shall not have any duty or responsibility to provide any Secured Party with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or credit worthiness of the Grantor.
9. Indemnity. Grantor agrees to defend, indemnify and hold harmless the
Collateral Agent and the Secured Parties and their officers, employees, and
agents against (a) all obligations, demands, claims, and liabilities claimed or
asserted by any other party in connection with the transactions contemplated by
this Security Agreement and (b) all losses or expenses in any way suffered,
incurred, or paid by any Secured Party as a result of or in any way arising out
of, following or consequential to transactions between or among the Collateral
Agent, any Secured Party and Grantor, whether under this Security Agreement or
otherwise (including without limitation, reasonable attorneys fees and
expenses), except for losses arising from or out of the gross negligence or
willful misconduct of the Collateral Agent or such Secured Party, as applicable.
10. Reinstatement. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
for liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Grantor’s property and assets, and
shall continue to be effective or be reinstated, as the case may be, if at

 

17



--------------------------------------------------------------------------------



 



any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
11. Miscellaneous.
11.1 Waivers; Amendments. Any amendment of this Security Agreement shall require
the written consent of the Grantor, the Collateral Agent and the Majority
Lenders. Each Secured Party acknowledges that because this Security Agreement
may be amended with the consent of the Majority Lenders, each Secured Party’s
rights hereunder may be amended or waived without such Secured Party’s consent.
11.2 Termination of this Security Agreement; Release of Collateral. Subject to
Section 10 hereof, this Security Agreement shall terminate upon the payment and
performance in full of the Secured Obligations. Upon the termination of this
Security Agreement, upon the request and at the sole cost and expense of the
Grantor, the Collateral Agent shall execute and deliver UCC financing statement
amendments or releases as necessary to evidence such release and shall take such
other action as the Grantor may request to cause to be released and reconveyed
to the Grantor such Collateral or any part thereof to be released and to
evidence or confirm that such Collateral or any part thereof to be released has
been released from the Liens of this Security Agreement or any other Loan
Document.
11.3 Successor and Assigns. This Security Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor,
and shall, together with the rights and remedies of the Secured Parties
hereunder, inure to the benefit of the Secured Parties, any future holder of any
of the Secured Obligations and their respective successors and assigns. No sales
of participations, other sales, assignments, transfers or other dispositions of
any agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the lien granted
to the Secured Parties hereunder.
11.4 Governing Law. In all respects, including all matters of construction,
validity and performance, this Security Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of California
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws, except to the extent that the UCC
provides for the application of the law of a different jurisdiction.
[Signature pages follow.]

 

18



--------------------------------------------------------------------------------



 



In Witness Whereof, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

            diaDexus, Inc., a Delaware corporation, as Grantor
      By:   /s/ David Foster         Printed Name:   DAVID FOSTER       
Address:

343 Oyster Point Blvd.,
South San Francisco, CA 94080

VaxGen, Inc., a Delaware corporation, as Collateral
Agent and Secured Party
      By:   /s/ James P. Panek         Printed Name:   JAMES PANEK       
Title:   PRESIDENT   

 

19



--------------------------------------------------------------------------------



 



In Witness Whereof, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

                  Baker Brothers, as Secured Party    
 
           
 
  By:
 
   
 
    Printed Name: 
 
   
 
    Title:
 
   

         
 
       
FBB Associates
  667, L.P.    
By: Felix Baker, Ph.D, General Partner
  By: Baker Biotech Capital, L.P., (general partner)    
 
  By: Baker Biotech Capital (GP), LLC, (general partner)    
/s/ Felix Baker
 
  By: Felix Baker, Ph.D, Managing Member    
 
       
 
  /s/ Felix Baker
 
   
 
       
Baker Bros. Investments, L.P.
  Baker Brothers Life Sciences, L.P.    
By: Baker Bros. Capital, L.P., (general partner)
  By: Baker Brothers Life Sciences Capital, L.P., (general partner)    
By: Baker Bros. Capital (GP), LLC, (general partner)
  By: Baker Brothers Life Sciences Capital (GP), LLC, (general partner)    
By: Felix Baker, Ph.D, Managing Member
  By: Felix Baker, Ph.D, Managing Member    
 
       
/s/ Felix Baker
 
  /s/ Felix Baker
 
   
 
       
Baker Bros. Investments II, L.P.
  14159, L.P.    
By: Baker Bros. Capital, L.P., (general partner)
  By: 14159 Capital, L.P., (general partner)    
By: Baker Bros. Capital (GP), LLC, (general partner)
  By: 14159 Capital (GP), LLC, (general partner)    
By: Felix Baker, Ph.D, Managing Member
  By: Felix Baker, Ph.D, Managing Member    
 
       
/s/ Felix Baker
 
  /s/ Felix Baker
 
   

 

20



--------------------------------------------------------------------------------



 



In Witness Whereof, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

                  Burrill Life Sciences Capital Fund, LP,
as Secured Party    
 
                By: Burrill & Company (Life Sciences GP), LLC         Its:
General Manager    
 
           
 
  By:   /s/ G. Steven Burrill
 
Printed Name: G. Steven Burrill    
 
      Title: Managing Member    

 

21



--------------------------------------------------------------------------------



 



In Witness Whereof, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

                  Burrill Indiana Life Sciences Capital Fund, LP, as Secured
Party    
 
                By: Burrill & Company (Indiana GP), LLC         Its: General
Manager    
 
           
 
  By:   /s/ G. Steven Burrill
 
Printed Name: G. Steven Burrill    
 
      Title: Managing Member    

 

22



--------------------------------------------------------------------------------



 



In Witness Whereof, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

                  BAVP, LP, as Secured Party    
 
                By: Scale Venture Management I, LLC         Its: General Partner
   
 
           
 
  By:   /s/ Louis Bock
 
Printed Name: Louis Bock    
 
      Title: Managing Director    

 

23